The case comes before us on motion for rehearing prepared by appellant himself who is evidently not an attorney. The motion is accompanied by an unsworn and unverified statement of the facts claimed by appellant to have transpired upon the trial. There was no statement of facts accompanying the record, and, of course, this court cannot consider the matters contained in what might be termed a letter to us written by appellant. Matters therein contained may be presented and have consideration at the hands of another branch of the State government, but are not in such condition as this court can pass upon same. We have nothing before us that would lead us to conclude that the original opinion was erroneous.
The motion for rehearing will be overruled.
Overruled.